
	

114 HR 2965 IH: Building on Local District Flexibility in IDEA Act
U.S. House of Representatives
2015-07-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 2965
		IN THE HOUSE OF REPRESENTATIVES
		
			July 8, 2015
			Mr. Walberg (for himself, Mr. Moolenaar, Mr. Ribble, Mr. Benishek, and Mr. Bishop of Michigan) introduced the following bill; which was referred to the Committee on Education and the Workforce
		
		A BILL
		To amend the Individuals with Disabilities Education Act to provide certain exceptions to the
			 maintenance of effort requirement for local educational agencies, and for
			 other purposes.
	
	
 1.Short titleThis Act may be cited as the Building on Local District Flexibility in IDEA Act. 2.Exceptions to the maintenance of effort requirement for local educational agenciesSection 613(a)(2) of the Individuals with Disabilities Education Act (20 U.S.C. 1413(a)(2)) is amended—
 (1)in subparagraph (A)(iii), by striking subparagraphs (B) and (C) and inserting subparagraphs (B), (C), and (E); (2)in subparagraph (B)—
 (A)in clause (iii)(III), by striking or at the end; (B)in clause (iv), by striking the period at the end and inserting a semicolon; and
 (C)by adding at the end the following:  (v)improved efficiencies that do not result in a reduction in special education services; or
 (vi)the reduction of expenditures for employment related benefits provided to special education personnel (such as pay, retirement contributions, annual and sick leave, and health and life insurance) provided that such reduction of expenditures does not result in a reduction in special education services.
						; and
 (3)by adding at the end the following:  (E)Waivers for exceptional or uncontrollable circumstancesThe State educational agency may waive the requirements of subparagraph (A)(iii) for a local educational agency, for 1 fiscal year at a time, if—
 (i)the State educational agency determines that the local educational agency has not reduced the level of expenditures for the education of children with disabilities for such fiscal year disproportionately to other expenditures; and
						(ii)
 (I)the State educational agency determines that granting a waiver would be equitable due to exceptional or uncontrollable circumstances such as a natural disaster or a precipitous and unforeseen decline in the financial resources of the local educational agency; or
 (II)the local educational agency provides clear and convincing evidence to the State educational agency that all children with disabilities have available to them a free appropriate public education and the State educational agency concurs with the evidence provided by the local educational agency.
							.
			
